Citation Nr: 0105855	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  94-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968, and from April 1969 to April 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
veteran's claim seeking an increased disability rating for 
his service-connected PTSD.  In May 1998, the Board remanded 
the case to the RO in order to accomplish further development 
of the evidence.

The veteran was afforded a hearing before a local hearing 
officer at the RO in February 1995.


REMAND

As indicated above, this matter was initially considered by 
the Board in May 1998.  At that time, the evidence of record 
showed that the veteran had alleged that the severity of his 
service-connected PTSD had increased in severity.  It was 
also noted at that time that the most recent medical evidence 
associated with the claims folder was shown to be VA records 
dated up to August 1996.  The Board noted however that the 
veteran, in the course of his February 1995 hearing, 
testified that he went to counseling twice per week.  To 
this, the Board observes that a September 1995 letter to the 
RO from a physician and medical director of the Substance 
Abuse - Post Traumatic Stress program at the VA Medical 
Center (VAMC) in Bay Pines, Florida, indicates that the 
veteran was enrolled in said program and that he had symptoms 
of intrusive memories, persistent insomnia, and nightmares 
related to his war experiences.  It also stated that the 
veteran suffered from depressed mood, irritability with 
hypervigilance, and social withdrawal.  Overall, it was 
indicated that the veteran had severe impairment in his 
ability to develop close relationships with others and to 
secure and maintain employment.

Pursuant to the Board's Remand, certain additional 
development of the evidence was to be accomplished, which 
included, in part, the veteran being scheduled for a VA 
psychiatric examination.  

A review of the record subsequent to the Board's May 1998 
Remand shows that the veteran was afforded a PTSD examination 
in September 1999.  However, for the reasons set out below, 
the Board is of the opinion that another VA PTSD examination 
is necessary in this instance.  

Initially, while review of the above-mentioned September 1999 
VA PTSD examination shows that a Global Assessment of 
Functioning Score (GAF) score of 40 was provided, the 
examiner indicated that this score was "secondary to [the 
veteran's] Cluster A and B traits."  The Board finds that 
this GAF score is insufficient for rating purposes in that it 
did not indicate the level of impairment provided by the 
veteran's "service-connected PTSD."  The Board does note, 
parenthetically, that the recent September 1999 VA PTSD 
examination is not shown to include a diagnosis of PTSD.  
Additionally, review of the examination report does not show 
that the examiner rendered an opinion as to whether the 
veteran's service-connected PTSD "alone prevents 
employment."  Also, it is not clear upon review of the 
examination report as to whether the VA examiner had had an 
opportunity to review the veteran's claims folder "prior to 
the examination."  As such, the veteran must be afforded 
another VA PTSD examination in order to obtain certain 
specific medical findings regarding the nature and severity 
of the veteran's PTSD.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

The Board also notes that VA has a duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (2000); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 
Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993).  See also Littke v. Derwinski, 1 Vet. App. 90 (1990).

The RO should also, pursuant to this Remand, again request 
from the veteran that he supply VA all sources of recent 
treatment received for his service-connected PTSD.

The Board also points out that the veteran indicated as part 
of a VA Form 21-4138, Statement in Support of Claim, dated in 
February 1998, that he was being treated for his PTSD at the 
VAMC located in Bay Pines, Gainesville, Florida, and at the 
VA outpatient clinic located in Jacksonville, Florida.  
Documentation of record shows that the veteran's medical 
records, "(3 vols)," were sent to the VAMC in Gainesville, 
Florida on December 12, 1996, and that a request for these 
records to be returned was made by the RO.  Pursuant to this 
Remand, the RO should seek to clarify that it has all records 
from all VA facilities concerning treatment afforded the 
veteran for his service-connected PTSD.  The Board points out 
that any VA medical records are deemed to be constructively 
of record in proceedings before the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

While the Board regrets the delay involved in again remanding 
this case, it is felt that proceeding with a decision on the 
merits at this time would not withstand scrutiny by the 
Court.  For that reason, to ensure due process, and to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to his appeal, the case is REMANDED to 
the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  In particular, all 
records regarding treatment afforded the 
veteran for psychiatric-related problems 
at the VAMC in Bay Pines, Gainesville, 
Florida and the VA outpatient clinic 
located in Jacksonville, Florida dated 
after August 1996 should be obtained.  If 
the veteran has copies of said records in 
his possession, he can submit them 
himself if he so chooses.  All records 
obtained should be added to the claims 
folder.  Copies of the medical records 
from all sources he identifies should 
then be requested.  The veteran should be 
informed that he has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The veteran should be afforded a VA 
psychiatric examination, by an 
appropriate specialist who has not 
previously examined the veteran, to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  
Specifically, the examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations solely of the service-
connected PTSD, and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  The examiner must also be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, effective 
November 7, 1996, and the old criteria, 
38 C.F.R. § 4.132.  On examination of the 
veteran, the examiner is to comment on 
the presence or absence of each symptom 
and clinical finding specified therein, 
and, if present, the degree(s) of 
severity thereof.  Based upon a review of 
the record and the examination, the 
examiner should provide a GAF score 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment solely produced by the 
service-connected PTSD.  It is imperative 
that the examiner also provide a 
definition of the GAF score for purposes 
of due process under Thurber v. Brown, 5 
Vet. App. 119 (1993).  To this end, the 
examiner should render an opinion whether 
the service-connected PTSD alone prevents 
employment.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should acknowledge as part 
of the examination report that review of 
the claims folder was undertaken prior to 
the examination. 

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions and/or examination 
report are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased disability rating for PTSD.  
Both the old and amended regulations 
pertaining to PTSD should be considered 
pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).   

5.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.

When this development has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


